


110 HR 810 IH: Protecting Communities from Power Line

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 810
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Hinchey (for
			 himself, Mr. Arcuri,
			 Mr. Grijalva,
			 Mr. Hall of New York, and
			 Mr. McHugh) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend certain provisions of the Federal Power Act
		  added by the Energy Policy Act of 2005 relating to the use of eminent domain
		  authority for the construction of electric power lines, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Communities from Power Line
			 Abuse Act.
		2.Eminent domain
			 authoritySection 216 of the
			 Federal Power Act (as added by section 1221 of the Energy Policy Act of 2005)
			 is amended by repealing subsections (f) and (g) and by amending subsection (e)
			 to read as follows:
			
				(e)Acquisition of
				rights-of-wayIn the case of
				a permit under subsection (b) for electric transmission facilities to be
				located on property other than property owned by the United States or a State,
				if the permit holder cannot acquire by contract, or is unable to agree with the
				owner of the property to the compensation to be paid for, the necessary
				right-of-way to construct or modify the transmission facilities, the permit
				holder may acquire the right-of-way in accordance with State law for the State
				in which the property is
				located.
				.
		3.Appeal to
			 PresidentParagraph (6) of
			 section 216(h) of the Federal Power Act (as added by section 1221 of the Energy
			 Policy Act of 2005) is repealed.
		4.Comment
			 periodSection 216(d) of the
			 Federal Power Act (as added by section 1221 of the Energy Policy Act of 2005)
			 is amended by inserting for a period of not less than one year
			 after reasonable opportunity.
		
